DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/10/20 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10489961 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nidhi Malla on 5/17/21.
The application has been amended as follows: 
1.	(Currently amended)  A system, comprising:
at least one hardware processor; and
at least one non-transitory computer-readable storage medium storing processor executable instructions that, when executed by the at least one hardware processor, cause the at least one hardware processor to perform:
generating a 3-dimensional (3D) model of an object by analyzing a first plurality of images of the object captured using a first scanning device;
generating a texture model of a texture of a material, the material being separate from the object, wherein generating the texture model of the texture of the material comprises: 
analyzing a second plurality of images of the material captured using a 
second scanning device different from the first scanning device, wherein: 
the second scanning device comprises a lighting system comprising a first light source configured to emit light to illuminate the material, and a 
the second scanning device further comprises at least one imaging 
sensor coupled to the housing and disposed above the material, 
the second plurality of images of the material captured using the 
second scanning device were captured by the at least one imaging sensor, and
is configured to emit light of a first color to illuminate the material; and 






identifying one or more regions in the plurality of images having a color that matches the first color as one or more transparent regions of the material; and
applying the texture model to the 3D model of the object to generate a textured 3D model of the object.

21.	(New)	The system of claim 1, wherein the lighting system is coupled to the housing and comprises a plurality of light sources each configured to emit light to illuminate the material, the plurality of light sources comprising the first light source.

22.	(New)	The system of claim 21, wherein generating the texture model comprises:

controlling the at least one imaging sensor to capture a first image of the material illuminated with the light from the first light source disposed at the first position;
controlling the lighting system to illuminate the material with light emitted by a second light source of the plurality of light sources disposed at a second position that is different from the first position;
controlling the at least one imaging sensor to capture a second image of the material illuminated with the light from the second light source disposed at the second position; and
generating the texture model using the first and second images.

Allowable Subject Matter
Claims 1, 3-4 and 7-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The applicant has placed the case in condition for allowance by allowing the examiner to amend claim 1 to include the allowable subject matter from claims 8 and 12 (e.g., identifying one or more regions in the plurality of images having a color that matches the first color as one or more transparent regions of the material) therefore:
Regarding claim 1, the prior art doesn’t teach: the first light source is configured to emit light of a first color to illuminate the material; and 
identifying one or more regions in the plurality of images having a color that matches the first color as one or more transparent regions of the material; and

Regarding claim 8, the prior art doesn’t teach: generate a texture model of a texture of the material using the first and second images, wherein:
the first light source and/or the second light source is configured to emit light of a first color to illuminate the material, and
generating the texture model comprises identifying one or more regions in the first image and/or the second image having a color that matches the first color of the light 

Regarding claim 12, the prior art doesn’t teach: illuminating, using a first light source, the material with light of a first color, wherein the illuminating comprises: 
reading a light intensity value from at least one photodetector disposed in a housing of the first scanning device, 
adjusting at least one setting of the first light source based on the light intensity value, and identifying one or more regions in the first plurality of images having a color that matches the first color as one or more transparent regions of the material


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. HAZEGHI US20190108678A1, KUFFNER US20140028799A1, HICKMAN US8525846B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE L MCDOWELL, JR whose telephone number is (571)270-3707.  The examiner can normally be reached on Mon-Thurs 5:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAURICE L. MCDOWELL, JR/Primary Examiner, Art Unit 2612